Citation Nr: 1526467	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

3.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.29 and 4.30 (2014) for low back disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from May to August 1978 and from August 1979 to July 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the Veteran's request to testify at a personal hearing at his local RO before a Veterans Law Judge (VLJ), he was notified by letter in December 2014 that a travel board hearing had been scheduled at the RO on February 10, 2015.  A December 2014 statement from the Veteran requested that his hearing be a videoconference hearing.  A January 2015 statement from the Veteran's attorney requested a continuance of the hearing in order to submit additional evidence, with the hearing to be rescheduled for a later date.  An April 3, 2015 statement from the Veteran's attorney requested that the record be left open for an additional 30 days for the submission of additional evidence.  The additional 30-day period requested on behalf of the Veteran has passed.

Due to the above, a videoconference hearing with a member of the Board must be rescheduled prior to Board adjudication of the issues on appeal.

Accordingly, this case must be REMANDED to the AMC/RO for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a VLJ.  The Veteran should be notified at the most recent address on file of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


